Citation Nr: 1314572	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  11-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for gastroesophageal reflex disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to August 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claim.

In January 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of this hearing has been associated with the claims file.  Subsequently, in February 2013, the Board remanded the matter to the AMC for further evidentiary development, including a VA examination and medical opinion on the etiology of the Veteran's GERD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The preponderance of the lay and medical evidence shows that the Veteran's GERD did not originate in active service, or for many years thereafter, and is not otherwise related to his service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio, 16 Vet. App. at 186.  Furthermore, these notice requirements apply to all five elements of a service connection claim, including not only Veteran status, existence of a disability, and a connection between the Veteran's service and the disability, but also the downstream elements of the rating and effective date assigned for the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Lastly, the required notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

An RO letter dated May 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  As this decision denies the Veteran's claims for service connection, there can be no possibility of prejudice to the Veteran under the holding in Dingess as no disability rating or effective date can be assigned.  See 19 Vet. App. at 487-88; see also Grantham v. Brown, 114 F.3d 1156, 1158 (Fed.Cir.1997) (noting that downstream elements not part of appeal of denial of service connection).  

Therefore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not been prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

 VA also has a duty to assist a claimant in obtaining the evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  This duty includes assisting the Veteran in obtaining his service treatment records and other relevant treatment records and providing him with an examination when necessary.  Id.  

Here, the RO has obtained all available records adequately identified by the Veteran, including his existing service treatment records, VA treatment records, and private treatment records.  In September 2007, pursuant to a prior claim, the RO sent a request for the Veteran's service records to the National Personnel Records Center (NPRC).  NPRC verified the Veteran's service information and determined that all service records, with the exception of the Veteran's August 1946 separation examination report, were destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  

Where service records are missing or have been destroyed, VA has a heightened duty to assist the Veteran by advising him to submit alternative forms of evidence supporting the claim and assisting in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is also "under a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision."  Washington, 19 Vet. App. at 371.  Absent evidence of bad faith or negligence in the destruction of the records, which the Veteran has not shown, the Board's heightened duties are not equivalent to an adverse presumption in favor of the Veteran and do not relieve him of the burden of proving his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1375-76 (Fed.Cir.2007); Cromer v. Nicholson, 455 F.3d 1346, 1350-51 (Fed. Cir.2006).

 Upon learning that the Veteran's records had likely been destroyed in the 1973 fire, the RO notified the Veteran of the destruction of his complete medical record at the NPRC and ask to provide information to allow VA to submit a request to the reconstruct his records and to submit any service records in his possession.  He was also advised of the types of alternative sources of evidence, such as statements from persons who knew him in service or treated him in service, that could constitute alternative evidence in support of his claim.  The National Archives and Records Administration located the available service records, and these records, as well as the service records submitted by the Veteran, were associated with the claims file.  However, the Veteran's complete record could not be reconstructed.  The decision below contains a thorough review of the relevant evidence and a complete discussion of the reasons and bases for the Board's decision.  Therefore, VA has met its heightened duties in cases where service records have been lost or destroyed.

In June 2010, the Veteran submitted private medical records for consideration in support of his claim and provided identifying information and the necessary authorization to obtain additional private medical records.  Requests for the record were sent and the Veteran was notified of these requests in July 2010, and the records were obtained and associated with the claims folder later that month.  His VA treatment records have also been obtained.  The Veteran has not identified any additional relevant records that VA failed to obtain.  Therefore, VA has fulfilled its duty to make reasonable efforts to assist the Veteran in obtaining his relevant records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).    

The duty to assist includes obtaining an adequate medical examination report or medical opinion when necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(d)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. 
§ 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must ensure that any requested examination report or opinion is adequate).  The medical examination or opinion provided is adequate where it is based upon consideration of the Veteran's prior medical history, including any prior medical examinations and the relevant lay evidence in the record, and describes the disability in sufficient detail to allow for a fully informed evaluation.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  As it is the factually accurate, fully articulated, and sound reasoning for the conclusion that contributes probative value to a medical opinion, a medical examiner must also provide a reasoned medical explanation connecting his observations and his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).   

The Veteran was provided with a VA examination in March 2013.  The examiner reviewed the claims file, considered the Veteran's history of GERD, and conducted an examination.  The examiner provided the opinions requested and a rationale for the opinion that noted the Board's request that the Veteran's lay statements of continuous symptoms be considered when making the requested determination on the etiology of the Veteran's GERD.  As this exam was accurate, sufficiently descriptive, and based on the complete lay and medical evidence of record, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would develop the evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  

VA also has a duty to ensure compliance with the terms of remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, it is substantial compliance, not perfect compliance, which is required.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In February 2013, the Board directed the RO to obtain the information and authorization necessary to obtain any additional treatment records and to provide the Veteran with a VA examination in order to obtain a medical opinion on the etiology of the Veteran's GERD.  The Board also asked the examiner to explain any relationship between GERD and a diagnosis of a hiatal hernia and to explain the significance of the 1998 diagnosis of a hiatal hernia.  Additionally, the Board directed the RO to obtain complete copies of any recent VA treatment records, and to readjudicate the Veteran's claim.  The AMC sent a letter requesting information  on any additional treatment records in March 2013 and obtained his outstanding VA treatment records.  

As discussed above, the requested VA examination report and medical opinion were obtained.  The examiner provided the requested opinions following consideration of the lay and medical evidence of record, including the explanation of the Veteran's past diagnosis of a hiatal hernia, and any bearing it may have on determining the date of onset of his GERD, that was needed to facilitate the Board's review of the claim.  See D'Aries, 22 Vet. App. at 105 (holding that there is substantial compliance with a remand directive requesting a medical opinion when the opinion provided is sufficient to resolve the issue for which an advisory medical opinion was requested).  The Veteran's claim was readjudicated in a March 2013 Supplemental Statement of the Case (SSOC).  Therefore, the Board is satisfied that the RO has substantially complied with the Board's February 2013 remand directives.  

Lastly, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that a hearing officer must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2):  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ specifically clarified the issues on appeal and explained the evidence needed to substantiate his claim for service connection for GERD.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding, including any alternative sources of evidence of symptoms in service and any additional VA or private treatment records that had not yet been identified.  

Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the January 2013 hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran and his representative, through testimony, argument and questions, demonstrated actual knowledge of the elements necessary to substantiate each claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board will proceed to adjudicate the claims based on the current record.

Therefore, there is no prejudice to the Veteran in adjudicating this appeal as the duty to notify and assist, the duty to ensure substantial compliance with the remand orders, and the duties of a hearing officer have been met. 

II.  Service Connection

The Veteran contends that he currently suffers from GERD that had its onset during active service.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). When a disease is first diagnosed after service, and after any applicable presumption period under 38 C.F.R. § 3.307, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Brock v. Brown, 10 Vet. App. 155, 160 (1997) (quoting Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) and Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence may establish the existence of a medical condition where (1) a layperson is competent to identify the medical condition, (2) a layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Therefore, lay evidence can, in some cases, establish both the diagnosis of a medical condition and the causation, or nexus, element of a service connection claim.  King v. Shinseki, 700 F.3d 1339, 1344 (2012) ("The governing statute, regulation, and our precedent make clear that competent lay evidence may be used to establish a medical condition, including causation."); Jandreau, 492 F.3d at 1377 (holding that lay evidence can, in some cases, establish the diagnosis of a medical condition).  

Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1376-77.  A lay witness may also be competent to testify to the occurence of an in-service injury or incident where the issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency and consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Pond v. West, 12 Vet. App. 341, 345-47 (1999).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons or bases for its findings and conclusions on all material issues of fact and law, there is no need to discuss each piece of evidence submitted by the Veteran, or on his behalf, in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (explaining that the Board must review the entire record, but need not explicitly discuss every individual piece of evidence in the record).  Accordingly, the analysis below will focus on an evaluation of the material evidence of record and whether this evidence substantiates the claims on appeal.  Therefore, the Veteran should not assume that the Board has overlooked evidence that is not explicitly mentioned in the following discussion.  See generally Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran has a diagnosis of GERD that has been confirmed by x-ray and upper endoscopy procedures.  Therefore, the existence of a present disability is established.  With regard to the second element of a service element claim, a disease or injury incurred in service, the Veteran testified that he began having symptoms of GERD in 1945 at his January 2013 hearing.  He remembered treating those symptoms with over the counter antacid medications but explained that his heartburn symptoms continued to recur.  The Board finds that the Veteran is competent to testify to occasional and recurring symptoms of acid indigestion in service, experienced as a burning sensation of the esophagus, as identification of acid indigestion symptoms is a simple matter not requiring any medical expertise.  Jandreau, 492 F.3d at 1376-77.  

The Veteran also testified that he sought treatment within two to three years after service and was given Mylanta about two or three years after service following an x-ray procedure that involved ingestion of a liquid.  He explained that he did not did seek VA treatment immediately after service, or for some time after a convenient VA medical center opened in 1949.  Later, another private physician who performed an endoscopy and prescribed him pills that his VA physicians told him not to take too often.  He stops taking this pill periodically at the suggestion of his private physician and takes over the counter antacids during this time.  As above, the Veteran is competent to testify to the treatment he received and his symptoms of heartburn.  Id.  The Board also finds that the Veteran's hearing testimony is credible as it is facially plausible, internally consistent, and consistent with the other evidence of record.  See Caluza, 7 Vet. App. at 511.  

However, as a layperson, the Veteran is not competent to testify to existence of GERD in service, or since service, on the basis of his symptoms of heartburn, in the absence of supporting medical evidence.  The diagnosis of GERD, as seen in the evidence of record, requires specialized medical expertise and testing.  Id.; see also see also, e.g. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis, unlike varicose veins or a dislocated shoulder).  Furthermore, the Veteran did not provide statements or testimony of a diagnosis of GERD contemporaneous to the treatment he states he received within two to three years after discharge from service, and the symptoms of heartburn he reported during service and immediately after service are not considered anywhere in the private medical evidence of record as evidence of GERD supporting the later diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Kahana, 24 Vet. App. at 434.    

Therefore, medical evidence is necessary to relate the Veteran's occasional and recurrent symptoms of heartburn in service to his currently diagnosed GERD, and, here, the preponderance of the medical evidence is against finding the relationship needed to establish service connection for GERD.  In order to meet the Board's heightened duty to consider the evidence and explain the reasons and bases for the decision, the medical evidence will be reviewed in detail in order to illustrate the Board's investigation into this evidence for support for the Veteran's service connection claim.

The Veteran's separation examination report does not note symptoms of acid indigestion or GERD.  In August 1946, the examining physician at the Veteran's separation physical did not report any disorder other than gonorrhea under the section of the separation examination report listing any significant diseases, wounds, and injuries.  The "record of physical examination" shows no evidence of any additional medical disorders of any kind during service. 

The earliest post-service medical evidence that may pertain to GERD or symptoms of heartburn is from December 1998, when the Veteran's private urologist noted symptoms of dysphagia, attributed to a hiatal hernia.  Additional regular treatment records from this provider are available through June 2007, but show that the Veteran reported an absence of any other gastrointestinal symptoms relating to heartburn or acid reflex.

In July 2008, the Veteran sought private treatment for heartburn and was scheduled for an endoscopy. Biopsies, were completed in August 2008 and May 2009.  The preoperative and postoperative diagnoses on both occasions were GERD.  During the procedure in August 2008, the surgeon noted inflammation to the duodenal blub, with no frank ulcerations, and inflammation of the distal antrum, of which biopsies were taken.  A "moderate-sized hiatal hernia, very large" was seen, and the fundus of the stomach was up through the hernia.  The distal esophagus showed grade III esophagitis, and multiple biopsies were taken.  The rest of the esophagus was within normal limits. 

The pathology report from August 2008 shows that the antrum biopsy showed moderate to marked chronic active gastritis with lymphoid aggregates and focal intestinal metaplasia.  A thiazine stain for helicobacter pylori (H. pylori) organisms was positive.  The biopsy of the gastric esophageal junction showed squamous mucosa with occasional lymphocytes, minute fragments of glandular mucosa with moderate acute and chronic inflammation, and no intestinal metaplasia or dysplasia.  Treatment notes from September 2008 show that the Veteran's upper endoscopy demonstrated H. pylori.  In December 2008, reflux was noted, as well as past treatment for H. pylori.  The Veteran was still taking Prilosec and reported an improvement in symptoms.

In March 2009, the treatment notes show that the Veteran had "pretty significant reflux."  Diagnoses of gastritis, esophagitis, and hiatal hernia were reported, and a repeat endoscopy was scheduled.  In May 2009, the duodendum and duodenal bulb were unremarkable and the distal antrum was only minimally inflamed.  Biopsy samples of the distal antrum showed moderate chronic active gastritis with focal intestinal metaplasia.  A thiazine stain showed a few possible H. pylori organisms and immunohistochemical stains also showed isolated H. pylori-like organisms.  The Veteran's hiatal hernia was described as "moderate sized," and the distal esophagus showed grade I esophagitis and the remainder was within normal limits.  A biopsy was taken at the esophagogastric junction.  The pathology report on this sample shows a finding of squamous epithelial mucosa showing no significant pathologic abnormalities. 

Treatment notes show that the endoscopy looked "okay," and H. pylori was minimal.  He is really having no symptoms right now on Prilosec.  In June 2009, a letter was sent to the Veteran's primary physician informing him that the Veteran was "post upper endoscopy which demonstrated H. pylori."  He recommended that the Veteran continue taking Prilosec and was already treated for the H. pylori.  The Veteran was not having any symptoms at the time of the June 2009 report.  The treatment plan was to stop Prilosec in September 2009 and conduct a repeat endoscopy in December 2009.  In October 2009, the Veteran reported no symptoms except after eating late at night and lying down flat, which he was instructed not to do.  

In June 2010, the records show that the Veteran "feels fine," but gets heartburn "every once in awhile."  A history and physical examination was conducted for chief complaints of GERD and change in bowel habits.  The examination reports notes a history and impression of GERD and a complaint of constipation, but no other detail.  An upper and lower endoscopy was scheduled.  

VA treatment records show that the Veteran established treatment at his local VA Medical Center in February 2010.  His records show that he complained of occasional reflux symptoms, which he treated with omeprazole PRN, and a medical history of a hiatal hernia, with no repair, and GERD.  The Veteran was advised to continue taking this medication, as well as antacids, but was advised that the omeprazole PRN was a preventative medication and not suitable for acute treatment of symptoms.  He had a follow-up appointment in March 2011, and GERD was noted to be an active problem.  He was advised to continue omeprazole and antacids at that time, but at his next appointment, in January 2012, the VA physician decided to stop omeprazole to evaluate his condition without the medication.

A VA compensation and pension examination report and medical opinion were obtained in March 2013.  The examiner confirmed the diagnosis of GERD, noting that GERD was first diagnosed with GERD in 1997 via endoscopy and was treated with omeprazole, which he is required to take continuously.  The examiner noted symptoms of persistently recurrent epigastric distress, pyrosis (heartburn), and regurgitation.  The report also notes that diagnostic testing was done and GERD was confirmed by radiographic studies of the upper gastrointestinal system in 1998 and by endoscopy in 2008.  The examiner determined that GERD was less likely than not incurred in military service or caused by an in-service injury, event, illness, and was due to the loss of the physiological sphincter where the esophagus enters the stomach.  The examiner also explained that diagnoses of hiatal hernia and GERD may be in some way linked, there does not appear to be a causal relationship as many people have a hiatal hernia without having GERD, and many people have GERD without having a hiatal hernia, such that the Veteran's GERD and hiatal hernia are not necessarily related to each other. 

The opinion provided by the VA examiner is the only medical opinion of record.  However, as mentioned above, the Veteran has also submitted lay testimony of recurrent symptoms of acid indigestion since service.  At the January 2013 hearing, when asked if he experienced consistent, frequent symptoms requiring constant medication, the Veteran explained that he has not always needed medication, only "once in awhile," as he generally took over the counter antacids when he experienced symptoms of heartburn and found that it generally resolved his symptoms.  He testified that he has experienced a cessation of symptoms for periods lasting two to three months but that, eventually, the symptoms always return.  When asked for clarification, the Veteran confirmed that he had experienced continuous recurrent symptoms after service requiring progressively more treatment over time.  He explained that he did not seek more aggressive treatment when he was younger because he was young and assumed that the symptoms would eventually resolve on their own.  As mentioned above, the Board has determined that the Veteran is competent to identify to his symptoms of heartburn and has also determined that his hearing testimony is credible.  Therefore, the Board will weigh the Veteran's competent and credible testimony on the characterization of his symptoms of heartburn over the years against the other medical evidence of record.

The VA examiner explained the complexity involved in diagnosing and treating gastrointestinal disorders like GERD.  This complexity is thoroughly demonstrated by review of the post-service medical evidence of record, which shows increases and decreases in reported symptoms that are unrelated to the objective medical evidence, such as the Veteran's pathology reports from his endoscopy procedures.  Therefore, while the Veteran may very well have experienced recurrent symptoms of heartburn that he believes are similar enough to justify relating them to the same diagnosis, the Board nevertheless finds the opinion of the VA examiner to be more probative in light of the ability of a medical professional to fully comprehend the complexity of this type of disorder and the complexity of the medical records in the claims folder describing the Veteran's medical history.  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The probative value of medical opinion evidence is based on the medical *471 expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches."); see also Nieves-Rodriguez, 22 Vet. App. at 302.  
 
Therefore, as the greater weight of the evidence does not establish a link between the Veteran's service and his current diagnosis of GERD, his claim for service connection for GERD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 53-56; 38 C.F.R. § 3.102.  However, as the preponderance of the evidence shows that the Veteran's GERD is not related to service, that doctrine is not applicable and the Veteran's claim for service  connection for GERD must be denied.


ORDER

Service connection for GERD is denied. 




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


